








CJUF II STRATUS BLOCK 21 LLC
AGREEMENT REGARDING SALE AND PURCHASE
This Agreement Regarding Sale and Purchase (this “Agreement”) is made and
entered into effective as of September 28, 2015 (the “Effective Date”) by and
among CJUF II BLOCK 21 MEMBER, LLC, a Delaware limited liability company
(“Seller”), CANYON-JOHNSON URBAN FUND II, L.P., a Delaware limited partnership
(“Canyon-Johnson”), STRATUS BLOCK 21 INVESTMENTS, L.P., a Texas limited
partnership (“Purchaser”), STRATUS BLOCK 21 HOLDINGS, INC., a Texas corporation
(“Stratus Block 21 Holdings”), STRATUS PROPERTIES INC., a Delaware corporation
(“Stratus”), and CJUF II STRATUS BLOCK 21 LLC, a Delaware limited liability
company (the “Company”). Seller, Canyon-Johnson, Purchaser, Stratus Block 21
Holdings, Stratus, and the Company are referred to individually as a “Party” and
collectively as the “Parties.” Seller and Canyon-Johnson are referred to
collectively as the “Seller Parties.” Purchaser, Stratus Block 21 Holdings,
Stratus, and the Company are referred to collectively as the “Purchaser
Parties.”
R E C I T A L S:
A.    Seller, Purchaser, and Stratus Block 21 Holdings are the only members of
the Company.
B.    The Company is governed by, and Seller and Purchaser are parties to, that
certain Amended and Restated Operating Agreement of the Company, dated as of May
1, 2008, as amended by that certain Amendment No. 1 to the Amended and Restated
Operating Agreement of the Company dated as of June 11, 2008, as amended by that
certain Amendment No. 2 to the Amended and Restated Operating Agreement of the
Company dated as of August 20, 2009, as amended by that certain Amendment No. 3
to the Amended and Restated Operating Agreement of the Company dated as of
October 15, 2009, as amended by that certain Amendment No. 4 to the Amended and
Restated Operating Agreement of the Company dated as of December 16, 2009, as
amended by that certain Amendment No. 5 to the Amended and Restated Operating
Agreement of the Company dated as of March 31, 2010, as amended by that certain
Amendment No. 6 to the Amended and Restated Operating Agreement of the Company
dated as of June 24, 2010, as amended by that certain Amendment No. 7 to the
Amended and Restated Operating Agreement of the Company dated as of March 14,
2011, as amended by that certain Amendment No. 8 to the Amended and Restated
Operating Agreement of the Company dated as of May 6, 2011, as amended by that
certain Amendment No. 9 to the Amended and Restated Operating Agreement of the
Company dated as of June 13, 2011, as amended by that certain Amendment No. 10
to the Amended and Restated Operating Agreement of the Company dated as of July
7, 2011, as amended by that certain Amendment No. 11 to the Amended and Restated
Operating Agreement of the Company dated as of July 19, 2011, as amended by that
certain Amendment No. 12 to the Amended and Restated Operating Agreement of the
Company dated as of August 9, 2011, as amended by that certain Amendment No. 13
to the Amended and Restated Operating Agreement of the Company dated as of
September 9, 2011, as amended by that certain Amendment No. 14 to the Amended
and Restated Operating Agreement of the Company dated as of October 18, 2011, as
amended by that certain Amendment No. 15 to the Amended and Restated Operating
Agreement of the Company dated as of November 10, 2011, as amended by that
certain Amendment No. 16 to the Amended and Restated Operating Agreement of the





--------------------------------------------------------------------------------










Company dated as of November 16, 2011, as amended by that certain Amendment No.
17 to the Amended and Restated Operating Agreement of the Company dated as of
December 20, 2011, as amended by that certain Amendment No. 18 to the Amended
and Restated Operating Agreement of the Company dated as of February 6, 2012,
and as amended by that certain Amendment No. 19 to the Amended and Restated
Operating Agreement of the Company dated as of September 30, 2013 (collectively,
the “Company Agreement”).
C.    Seller owns and holds an Equity Ownership Percentage (as defined in the
Company Agreement) in the Company (“Seller’s Equity Ownership Percentage”). For
reference, the Company’s calendar year 2014 Form 1065 filed with the Internal
Revenue Service reflects a calendar year 2014 ending share of profit of
57.763728% and ending share of capital of 57.769999% for Seller’s Equity
Ownership Percentage. Seller is selling all of Seller’s Equity Ownership
Percentage (the “Assigned Equity Ownership Percentage”) to Purchaser pursuant to
the terms of this Agreement.
D.    Capitalized terms not defined in this Agreement will have the meanings
ascribed to such terms in the Company Agreement.
NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
Article 1
SALE AND TRANSFER OF EQUITY OWNERSHIP PERCENTAGE
1.1    Agreement to Sell and Transfer. Purchaser agrees to purchase the Assigned
Equity Ownership Percentage from Seller, and Seller agrees to sell, assign,
transfer, and deliver the Assigned Equity Ownership Percentage to Purchaser upon
the terms and conditions set forth in this Agreement.
1.2    Purchase Price. In exchange for the Assigned Equity Ownership Percentage,
Purchaser will deliver to Seller a total of Sixty-One Million Nine Hundred
Eighty-Nine Thousand Four Hundred Fifty-Five and 87/100 Dollars ($61,989,455.87)
(the “Purchase Price”) by wire transfer of immediately available funds.
1.3    Closing. The closing of the transaction contemplated by this Agreement
(the “Closing”) will occur simultaneously with the execution of this Agreement
by Seller and Purchaser effective as of the Effective Date (the “Closing Date”).
The Closing will take place at the offices of Heritage Title Company of Austin,
Inc. (the “Title Company”), 401 Congress Avenue, Suite 1500, Austin, Texas
78701, Attn: Amy Fisher, Closing Officer.
1.4    Seller’s Closing Obligations. At Closing, Seller and Canyon-Johnson, as
applicable, will:
(a)    execute and deliver to Purchaser an Assignment and Transfer in the same
form as Exhibit “A”, attached hereto and incorporated herein (the “Assignment”);
and







2

--------------------------------------------------------------------------------










(b)    execute and deliver to Purchaser and the Title Company such other
certificates, closing statements, affidavits, and evidences of authority as
reasonably requested by the Title Company.
1.5    Purchaser’s Closing Obligations. At Closing, Purchaser, Stratus Block 21
Holdings, Stratus, and the Company, as applicable, will:
(a)    deliver the Purchase Price to Seller;
(b)    cause Bank of America, N.A. to deliver to Seller an executed release of
Canyon from that certain Guaranty Agreement dated as of September 30, 2013 and
that certain Environmental Indemnification and Release Agreement dated as of
September 30, 2013 in the same form as Exhibit “B”, attached hereto and
incorporated herein (the “Release of Guarantor”);
(c)    cause Stratus and the Company to execute and deliver the Release of
Guarantor; and
(d)    execute and deliver to Seller and the Title Company such other
certificates, closing statements, affidavits, and evidences of authority as
reasonably requested by the Title Company.
ARTICLE 2    
REPRESENTATIONS AND WARRANTIES
2.1    Representations and Warranties of Seller. As a material inducement to
Purchaser to execute and perform its obligations under this Agreement, Seller
makes the representations and warranties set forth in the Assignment to
Purchaser.
2.2    Representations and Warranties of Purchaser. As a material inducement to
Seller to execute and perform its obligations under this Agreement, Purchaser
represents and warrants to Seller that (a) Purchaser has the full right, power
and authority to execute and deliver this Agreement and perform its obligations
under this Agreement; (b) Purchaser has duly executed and delivered this
Agreement, and all action on the part of or on behalf of Purchaser necessary for
the authorization, execution, delivery and performance of this Agreement has
been taken; (c) upon execution by Seller, this Agreement shall constitute a
legal, valid and binding obligation of Purchaser, enforceable against Purchaser
in accordance with its terms except as such enforceability may be subject to the
effects of any applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or subject to the effects of general equitable principles; or (d) the execution
of this Agreement will not conflict with nor result in the breach or violation
of or default under any term, condition, or provisions of any note, bond,
indenture, license, lease, agreement, judgment, order, decree, law, rule,
regulation, instrument, or obligation that Purchaser is a party to or bound to.
Purchaser will defend, hold harmless, and indemnify Seller and Canyon-Johnson
from and after the date of this Agreement against any and all loss, damage,
liability, claim, or deficiency (including, without limitation, reasonable
attorney’s fees and costs of courts) incurred by them resulting from or
incidental to any misrepresentation or breach of warranty by Purchaser under
this Agreement.





3

--------------------------------------------------------------------------------










2.3    Survival of Representations and Warranties. The representations,
warranties, and covenants contained in this Agreement and any instrument
delivered in connection with this Agreement will survive the execution of this
Agreement.
ARTICLE 3    
MISCELLANEOUS
3.1    Consents to Transfers. Effective as of the day before the Effective Date,
(i) Purchaser assigned and transferred to Stratus Block 21 Holdings a 0.1%
Equity Ownership Percentage out of the Equity Ownership Percentage owned and
held by Purchaser and (ii) Stratus Block 21 Holdings was admitted as a member of
the Company. Seller consents to such assignment and transfer by Purchaser to
Stratus Block 21 Holdings and consents to the admission of Stratus Block 21
Holdings as a member of the Company. Stratus Block 21 Holdings consents to the
assignment and transfer of Seller’s Equity Ownership Percentage to Purchaser as
provided in this Agreement.
3.2    Guarantees. Canyon-Johnson hereby unconditionally and irrevocably
guarantees to Purchaser any and all obligations, representations, warranties,
covenants, and agreements of Seller under this Agreement. Stratus hereby
unconditionally and irrevocably guarantees to Seller any and all obligations,
representations, warranties, covenants, and agreements of Purchaser under this
Agreement.
3.3    Tax Matters. The Parties agree that for U.S. Federal income tax purposes,
the purchase and sale of the Assigned Equity Ownership Percentage by the Seller
to Purchaser pursuant to this Agreement (a) shall result in a technical
termination of the Company for purposes of Section 708(b)(1)(B) of the Internal
Revenue Code of 1986, as amended, and (b) shall cause the short taxable year of
the Company from January 1, 2015 through the end of the Effective Date (the
“2015 Short Period”) to close as of the end of the day on the Effective Date.
For U.S. Federal income tax purposes, the Company will continue to be taxed as a
partnership for U.S. Federal income tax purposes and will continue with the same
Federal employer identification number unless otherwise determined by Purchaser.
As set forth in Section 5.6 of the Company Agreement, Purchaser shall cause to
be prepared the Company returns of income for those tax authorities requiring
filing. Unless otherwise agreed by the Members, the Company will engage Price
Waterhouse Coopers (“PWC”) to prepare the applicable 2015 Short Period Federal
and state tax returns of the Company and determine the applicable allocations of
income, gains, losses, credits and deductions and other tax and accounting items
as of the Effective Date in accordance with the closing-of-the-books method of
accounting and consistent in all material respects with prior tax and accounting
practices and the Company Agreement and subject to the reasonable and good faith
approval of Purchaser and Seller. If PWC is not able or willing to prepare the
applicable returns and make the determinations as set forth above, then
Purchaser and Seller will in agree in good faith on a substitute accountant. Tax
returns, tax elections, and other tax-related choices will continue to be
subject to Section 5.6 and the Company Agreement. Any disagreement among
Purchaser and Seller with respect to tax returns, tax elections, and other
tax-related choices will be resolved in accordance with Section 8.19 of the
Company Agreement. Seller will continue to be the tax matters partner for the
2015 Short Period returns. Purchaser will be the tax matters partner for all
subsequent periods, including, without limitation the short-period return for
the period from the day after the Effective Date through December 31, 2015.







4

--------------------------------------------------------------------------------










3.4    Bank Accounts. Seller and Purchaser will immediately take all action and
execute such documents as reasonably requested by the other party to close the
Company bank account at City National Bank and to remove Seller and any and all
representatives, agents, and affiliates of Seller as a signatory or authorized
person on any and all Company bank, deposit, investment, and other accounts.
3.5    Texas Franchise Taxes.
(a)    Returns. The Company filed its Texas state franchise tax returns for the
calendar years 2011, 2012, 2013, and 2014, and will be filing its Texas state
franchise tax return for the 2015 Short Period (collectively, the “2011-2015
Returns”), on a combined basis with affiliates of Canyon-Johnson using two
separate unitary groups – one unitary group for “development” entities of which
the Company was a part and one unitary group for “non-development” entities. The
Parties believe that such position is reasonable and defensible. If the Texas
State Comptroller were to challenge the Company’s and Canyon Johnson’s position
taken with regard to two separate unitary groups and ultimately prevailed on a
determination to disallow such position, then the Company may owe to the Texas
State Comptroller additional Texas state franchise taxes for the periods covered
by the 2011-2015 Returns.
(b)    Notices. Each Party agrees to promptly notify the other Parties in
writing upon receiving any notice, claim, or information from the Texas State
Comptroller or any other representative of the State of Texas of any pending
claim, audit, or assessment of taxes relating to or arising from the Texas state
franchise tax returns or Texas state franchise taxes of the Company or that
could reasonably be expected to affect the Company for any period on or prior to
the Effective Date.
(c)    Cooperation and Records. Each Party agrees to promptly consult and
cooperate in good faith with each of the other Parties prior to and in
connection with furnishing factual evidence and statements and responding to
and/or defending any claim, audit, or assessment of taxes, interest, or
penalties relating to or arising from the Texas state franchise tax returns or
Texas state franchise taxes of the Company or that could reasonably be expected
to affect the Company for any period on or prior to the Effective Date. Such
cooperation shall include, without limitation, the retention and (upon the other
Party's request) the provision of documents, records, and information that are
reasonably relevant to any such tax return filing, audit, litigation, or other
proceeding and making employees available on a reasonably convenient basis to
provide additional information and explanation of any materials provided
hereunder. Each Party and their respective representatives and counsel, at the
applicable Party’s own expense, shall be entitled to reasonably participate in
all conferences, meetings, or proceedings with the Texas State Comptroller or
other applicable taxing authority with respect to any of the Texas state
franchise tax returns or Texas state franchise taxes of the Company or that
could reasonably be expected to affect the Company for any period on or prior to
the Effective Date. The Parties agree to promptly consult and cooperate in good
faith with each other in the negotiation, settlement, dispute resolution, or
litigation with respect to any of the Texas state franchise tax returns or Texas
state franchise taxes of the Company or that could reasonably be expected to
affect the Company for any period on or prior to the Effective Date. All
decisions with respect to such negotiation and settlement or





5

--------------------------------------------------------------------------------










litigation shall be made by the Parties after full and good faith consultation
with the other Parties. Each Party agrees (i) to retain all books and records
with respect to tax matters pertinent to the Company relating to any taxable
period beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by the other Parties, any extensions
thereof) of the respective taxable periods, and to abide by all record retention
agreements entered into with any governmental authority, and (ii) to give the
other Parties reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if the other Party so requests, allow
the requesting Party to take possession of such books and records.
(d)    Amendments to Returns. No Party will amend or modify any of the 2011-2015
Returns without the prior written consent of the other Parties, which consent
will not be unreasonably withheld if such amendment or modification is required
by applicable law.
(e)    Company Liability. If a court or governmental taxing authority of
competent jurisdiction makes a final non-appealable determination that the
Company is obligated to pay additional Texas state franchise taxes, and/or
interest and penalties on such taxes for the 2011-2015 Returns because the
Company should have filed a combined Texas State franchise return with one
unitary group, instead of two unitary groups, then the Company agrees to pay and
will pay to the Texas State Comptroller the amount of taxes, interest, and
penalties, if any, determined by the Texas State Comptroller to be owed by the
Company solely with respect to the operations and results of the Company (the
“Tax Adjustment”), but not with respect to any operations or results of any
affiliate of Canyon-Johnson. If the Texas State Comptroller does not
specifically determine the amount of such Tax Adjustment solely with respect to
the operations and results of the Company, then the determination of the amounts
of the Tax Adjustment will be made by PWC consistent in all material respects
with prior tax and accounting practices, the Company Agreement, and the
allocation and calculation methods used to compute the estimates agreed to by
the Parties of even date herewith, and subject to the reasonable and good faith
approval of the Parties. If PWC is not able or willing to make the
determinations as set forth above, then the Parties will agree in good faith on
a substitute accountant. Any disagreement among the Parties with respect to the
determinations in this Section 3.5 will be resolved in accordance with Section
8.19 of the Company Agreement. The Company will not be obligated or liable to
pay any taxes, interest, or penalties for any affiliate of Canyon-Johnson. If
the Company does not pay all of the amount of the Tax Adjustment to the Texas
State Comptroller when due after a final determination as set forth in this
Section 3.5 and the Seller Parties are required to pay all or part of the Tax
Adjustment directly to the Texas State Comptroller, then the Purchaser Parties
will promptly reimburse and indemnify the Seller Parties for the amount of the
Tax Adjustment paid by the Seller Parties.
(f)    Seller Parties Liability. Except for the Tax Adjustment (which, for
avoidance of doubt, is solely with respect to the operations and results of the
Company, and which will be the responsibility of the Company as set forth in
Section 3.5(e) above), the Seller Parties will be responsible and liable for and
will pay to the Texas State Comptroller all Texas state franchise taxes,
interest, and penalties, if any, due and payable with respect to Seller Parties
and any entity (other than the Company and any







6

--------------------------------------------------------------------------------










subsidiary of the Company) that could be combined or consolidated with Seller or
Canyon-Johnson for purposes of Texas state franchise tax reporting during any
periods ending on or prior to the Effective Date (the “Non-Block 21 Taxes”). If
the Purchaser Parties are required to pay all or part of the Non-Block 21 Taxes
directly to the Texas State Comptroller, then the Seller Parties will promptly
reimburse and indemnify the Purchaser Parties for the amount of the Non-Block 21
Taxes paid by the Purchaser Parties.
(g)    Representations and Warranties. The Seller Parties represent and warrant
to the Purchaser Parties that, to the best of the Seller Parties’ knowledge
after reasonable due inquiry, (i) the information and calculations in the tax
schedules provided by the Seller Parties to the Purchaser Parties on September
25, 2015 (the “Schedules”) are true, complete, and correct in all material
respects; (ii) the Schedules include all entities owned, in whole or in part,
directly or beneficially by Canyon-Johnson that could be combined or
consolidated with Canyon-Johnson for purposes of Texas state franchise tax
reporting during any periods ending on or prior to the Effective Date; and (iii)
none of the Company, Seller, or Canyon-Johnson could be combined or consolidated
with any affiliate of Canyon-Johnson (other than the entities included on the
Schedules) or any owner of Canyon-Johnson for purposes of Texas state franchise
tax reporting during any periods ending on or prior to the Effective Date.
(h)    Confidentiality. The Purchaser Parties will keep the Schedules and the
information provided in the Schedules (the “Confidential Information”)
confidential and will not disclose (directly or indirectly), and will take all
reasonable steps to prevent disclosure of, any of the Confidential Information
to any third party. The Purchaser Parties may disclose the Confidential
Information only to the Purchaser Parties’ officers, employees, agents, and
advisors who need to know such information (the “Representatives”). The
Purchaser Parties will be responsible for any breach of this Agreement by the
Representatives. Notwithstanding the foregoing, if the Purchaser Parties are
required to disclose certain Confidential Information in order to comply with
applicable law or regulation or with any requirement imposed by judicial or
administrative process or any governmental or court order, the Purchaser Parties
will promptly notify the Seller Parties within a reasonable time prior to such
disclosure to allow the Seller Parties to seek a protective order or other
remedy to protect the confidentiality of the Confidential Information. If such
protective order or other remedy is not sought or obtained, the Purchaser
Parties may disclose only that portion of the Confidential Information that
Purchaser Parties’ legal counsel advises the Purchaser Parties that they are
legally required to disclose.
3.6    Mutual Releases.
(a)    Definitions. For purposes of this Section 3.6:
(i)    “Seller” refers to Seller, individually, as well as its attorneys,
accountants, legal representatives, servants, agents, successors and assigns,
heirs, administrators and personal representatives, and all other persons or
entities acting on its behalf whether authorized or not.







7

--------------------------------------------------------------------------------










(ii)    “Canyon-Johnson” refers to Canyon-Johnson, individually, as well as its
attorneys, accountants, legal representatives, servants, agents, successors and
assigns, heirs, administrators and personal representatives, and all other
persons or entities acting on its behalf whether authorized or not.
(iii)    “Seller Parties” refers to Seller and Canyon-Johnson, collectively.
(iv)    “Purchaser” refers to Purchaser, individually, as well as its attorneys,
accountants, legal representatives, servants, agents, successors and assigns,
heirs, administrators and personal representatives, and all other persons or
entities acting on its behalf whether authorized or not.
(v)    “Stratus Block 21 Holdings” refers to Stratus Block 21 Holdings,
individually, as well as its attorneys, accountants, legal representatives,
servants, agents, successors and assigns, heirs, administrators and personal
representatives, and all other persons or entities acting on its behalf whether
authorized or not.
(vi)    “Stratus” refers to Stratus, individually, as well as its attorneys,
accountants, legal representatives, servants, agents, successors and assigns,
heirs, administrators and personal representatives, and all other persons or
entities acting on its behalf whether authorized or not.
(vii)    “Company” refers to the Company, individually, as well as its
attorneys, accountants, legal representatives, servants, agents, successors and
assigns, heirs, administrators and personal representatives, and all other
persons or entities acting on its behalf whether authorized or not.
(viii)    “Purchaser Parties” refers to Purchaser, Stratus Block 21 Holdings,
Stratus and the Company, collectively.
(ix)    “Closing Documents” refers to this Agreement, the Assignment, the
Release of Guarantor, and all other documents or instruments executed in
connection with the conveyance to Purchaser of Seller’s Equity Ownership
Percentage.
(x)    “All Claims” means all claims and causes of action of any nature, whether
now known or unknown, asserted or unasserted, accrued or unaccrued, whether in
contract or in tort, or arising in or by virtue of any statute or regulation,
for all losses and damages of any kind, including but not limited to pre- and
post-judgment interest, monetary damages, attorney’s fees, and exemplary and
punitive damages.
(b)    Release in Favor of the Seller Parties. The Purchaser Parties hereby
fully and finally RELEASE, ACQUIT and FOREVER DISCHARGE the Seller Parties from
All Claims.
(c)    Release in Favor of the Purchaser Parties. The Seller Parties hereby
fully and finally RELEASES, ACQUITS and FOREVER DISCHARGES the Purchaser Parties
from All Claims.





8

--------------------------------------------------------------------------------










(d)    Scope and Intent of Releases. Each of the Parties specifically intends
its respective release to be a general release and to, as broadly as possible,
include all conceivable claims and causes of action arising since the Seller
Parties and the Purchaser Parties began their business relationship in or about
2007. In this regard, by executing this Agreement, the Parties warrant and
represent that they are knowingly and for adequate consideration releasing all
known and unknown claims and causes of action against one another. Each of the
Parties’ respective releases does not release any claims or causes of action
pertaining to the obligations created by this Agreement or the Closing
Documents.
(e)    Specific Disclaimer of Reliance by the Seller Parties. Each of the Seller
Parties warrants and represents that, in releasing these claims, it has not
consulted with or relied on any of the Purchaser Parties’ attorneys, or anyone
else acting by or on behalf of the Purchaser Parties. Each of the Seller Parties
expressly disclaims any reliance on any counselor, advisor or attorney in making
the decision to release the Purchaser Parties, other than the Seller Parties’
own attorneys.
(f)    Specific Disclaimer of Reliance by the Purchaser Parties. Each of the
Purchaser Parties warrant and represent that, in releasing these claims, they
have not consulted with or relied on the Seller Parties, the Seller Parties’
attorneys, or anyone else acting by or on behalf of the Seller Parties. Each of
the Purchaser Parties expressly disclaim any reliance on any counselor, advisor
or attorney in making the decision to release the Seller Parties, other than the
Purchaser Parties’ own attorneys.
3.7    Additional Assurances. Without further consideration, at any time and
from time to time, each party agrees to execute and deliver such further
instruments of conveyance, transfer, assignment, and ratification and take such
other action as any other party may reasonably request to facilitate the
transactions described in this Agreement.
3.8    Notices. All notices, demands, and requests under this Agreement must be
in writing and will be deemed to have been properly delivered and received (a)
as of the date of delivery to the addresses set forth below if personally
delivered; (b) two (2) business days after deposit in a regularly maintained
receptacle for the United States mail, certified mail, return receipt requested
and postage prepaid; (c) one (1) business day after deposit with Federal Express
or comparable overnight delivery system for overnight delivery with all costs
prepaid; or (d) one (1) business day after being sent by email with an
electronic automated delivery receipt. All notices, demands, and requests under
this Agreement must be addressed as follows:
If to Purchaser, Stratus
Block 21 Holdings,
Stratus, or the Company:    Stratus Block 21 Investments, L.P.
Attn: William H. Armstrong, III
212 Lavaca Street, Suite 300
Austin, Texas 78701
Email: barmstrong@stratusproperties.com


        



9

--------------------------------------------------------------------------------










With required copy to:        Armbrust & Brown, PLLC
Attn: Kenneth N. Jones
100 Congress Avenue, Suite 1300
Austin, Texas 78701
Email: kjones@abaustin.com


If to Seller or
Canyon-Johnson:        CJUF II Block 21 Member, LLC
2000 Avenue of the Stars, 11th Floor
Los Angeles, California 90067
Attn: Robin Potts
Email: rpotts@canyonpartners.com


CJUF II Block 21 Member, LLC
2000 Avenue of the Stars, 11th Floor
Los Angeles, California 90067
Attn: Maria Stamolis
Email: mstamolis@canyonpartners.com


CJUF II Block 21 Member, LLC
2000 Avenue of the Stars, 11th Floor
Los Angeles, California 90067
Attn: Marcus Neupert
Email: mneupert@canyonpartners.com


With required copy to:        Loeb & Loeb LLP
Attn: Andrew S. Clare
10100 Santa Monica Blvd., Suite 2200
Los Angeles, California 90067
Email: aclare@loeb.com


Either party may change the party’s address for the purpose of this section by
giving the other party written notice of the new address in the manner set forth
above.
3.9    Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Delaware.
3.10    Entirety and Amendments. This Agreement, together with the Assignment,
constitutes the entire agreement between the Parties with regard to the subject
matter hereof, and supersedes all prior agreements and understandings, if any,
relating to the subject matter hereof, and may be amended or supplemented only
by an instrument in writing executed by the party against whom enforcement is
sought.
3.11    Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provisions
shall be fully severable and the Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part
hereof. The remaining provisions of this Agreement shall remain in full force
and effect and shall not be affected by the illegal, invalid or unenforceable



10

--------------------------------------------------------------------------------










provision or its severance from this Agreement. Furthermore, in lieu of such
illegal, invalid or unenforceable provision, there shall be added automatically
as a part of this Agreement a
provision that is as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
3.12    Counterparts. This Agreement may be signed in any number of multiple
counterparts which, when taken together, constitute one agreement enforceable
against all Parties. Additionally, for purposes of facilitating the execution of
this Agreement: (i) the signature pages taken from separate individually
executed counterparts of this Assignment may be combined to form multiple
fully-executed counterparts and (ii) a facsimile signature or a signature sent
by electronic mail will be deemed to be an original signature for all purposes.
3.13    Time is of the Essence. Time is of the essence in all things pertaining
to this Agreement.
3.14    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of each party and their respective successors and assigns.
[Remainder of page intentionally left blank.]
[Signature pages follows.]



11

--------------------------------------------------------------------------------










The parties hereto have caused this Agreement to be duly executed effective as
of the Effective Date.
SELLER:
CJUF II BLOCK 21 MEMBER, LLC, a Delaware limited liability company


By:
Canyon-Johnson Urban Fund II, L.P., a Delaware limited partnership, its member



By:
Canyon-Johnson Realty Advisors II, LLC,

a Delaware limited liability company, General Partner


By: /s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan    
Title: Authorized Signatory    


CANYON-JOHNSON:
CANYON-JOHNSON URBAN FUND II, L.P.,
a Delaware limited partnership


By:    Canyon-Johnson Realty Advisors II, LLC,
a Delaware limited liability company, General Partner


By: /s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan    
Title: Authorized Signatory    


PURCHASER:


STRATUS BLOCK 21 INVESTMENTS, L.P., a Texas limited partnership


By:
Stratus Block 21 Investments GP, L.L.C., a Texas limited liability company,
General Partner



By:     /s/ Erin D. Pickens    
Name:     Erin D. Pickens    
Title:     Senior Vice-President    





12

--------------------------------------------------------------------------------










STRATUS BLOCK 21 HOLDINGS:


STRATUS BLOCK 21 HOLDINGS, INC., a Texas corporation


By:     /s/ Erin D. Pickens    
Name:     Erin D. Pickens    
Title:     Senior Vice-President    




STRATUS:


STRATUS PROPERTIES INC., a Delaware corporation


By:     /s/ Erin D. Pickens    
Name:     Erin D. Pickens    
Title:     Senior Vice-President    


COMPANY:


CJUF II STRATUS BLOCK 21 LLC, a Delaware limited liability company


By:
Stratus Block 21 Investments, L.P., a Texas limited partnership, Manager



By:
Stratus Block 21 Investments GP, L.L.C., a Texas limited liability company,
General Partner



By:    /s/ Erin D. Pickens    
Name:     Erin D. Pickens    
Title:     Senior Vice-President    



13

--------------------------------------------------------------------------------










EXHIBIT “A”


ASSIGNMENT AND TRANSFER




[Attached to this cover page is a copy of the Assignment and Transfer.]







14

--------------------------------------------------------------------------------










CJUF II STRATUS BLOCK 21 LLC
ASSIGNMENT AND TRANSFER

This Assignment and Transfer (this “Assignment”) is made by and between CJUF II
BLOCK 21 MEMBER, LLC, a Delaware limited liability company (“Assignor”), and
STRATUS BLOCK 21 INVESTMENTS, L.P., a Texas limited partnership (“Assignee”).
R E C I T A L S:
A.    Assignor, Assignee and Stratus Block 21 Holdings Inc., a Texas
corporation, are the only members of CJUF II Stratus Block 21 LLC, a Delaware
limited liability company (the “Company”).
B.    The Company is governed by, and Assignor and Assignee are parties to, that
certain Amended and Restated Operating Agreement of the Company, dated as of May
1, 2008, as amended by that certain Amendment No. 1 to the Amended and Restated
Operating Agreement of the Company dated as of June 11, 2008, as amended by that
certain Amendment No. 2 to the Amended and Restated Operating Agreement of the
Company dated as of August 20, 2009, as amended by that certain Amendment No. 3
to the Amended and Restated Operating Agreement of the Company dated as of
October 15, 2009, as amended by that certain Amendment No. 4 to the Amended and
Restated Operating Agreement of the Company dated as of December 16, 2009, as
amended by that certain Amendment No. 5 to the Amended and Restated Operating
Agreement of the Company dated as of March 31, 2010, as amended by that certain
Amendment No. 6 to the Amended and Restated Operating Agreement of the Company
dated as of June 24, 2010, as amended by that certain Amendment No. 7 to the
Amended and Restated Operating Agreement of the Company dated as of March 14,
2011, as amended by that certain Amendment No. 8 to the Amended and Restated
Operating Agreement of the Company dated as of May 6, 2011, as amended by that
certain Amendment No. 9 to the Amended and Restated Operating Agreement of the
Company dated as of June 13, 2011, as amended by that certain Amendment No. 10
to the Amended and Restated Operating Agreement of the Company dated as of July
7, 2011, as amended by that certain Amendment No. 11 to the Amended and Restated
Operating Agreement of the Company dated as of July 19, 2011, as amended by that
certain Amendment No. 12 to the Amended and Restated Operating Agreement of the
Company dated as of August 9, 2011, as amended by that certain Amendment No. 13
to the Amended and Restated Operating Agreement of the Company dated as of
September 9, 2011, as amended by that certain Amendment No. 14 to the Amended
and Restated Operating Agreement of the Company dated as of October 18, 2011, as
amended by that certain Amendment No. 15 to the Amended and Restated Operating
Agreement of the Company dated as of November 10, 2011, as amended by that
certain Amendment No. 16 to the Amended and Restated Operating Agreement of the
Company dated as of November 16, 2011, as amended by that certain Amendment No.
17 to the Amended and Restated Operating Agreement of the Company dated as of
December 20, 2011, as amended by that certain Amendment No. 18 to the Amended
and Restated Operating Agreement of the Company dated as of February 6, 2012,
and as amended by that certain Amendment No. 19 to the Amended and Restated
Operating Agreement of the Company dated as of September 30, 2013 (collectively,
the “Company Agreement”).







--------------------------------------------------------------------------------










C.    Assignor owns and holds an Equity Ownership Percentage (as defined in the
Company Agreement) in the Company (“Assignor’s Equity Ownership Percentage”).
For reference, the Company’s calendar year 2014 Form 1065 filed with the
Internal Revenue Service reflects a calendar year 2014 ending share of profit of
57.763728% and ending share of capital of 57.769999% for Assignor’s Equity
Ownership Percentage. Pursuant to this Assignment, Assignor is transferring all
of Assignor’s Equity Ownership Percentage (the “Assigned Equity Ownership
Percentage”) to Assignee.
D.    Capitalized terms not defined in this Assignment will have the meanings
ascribed to such terms in the Company Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor has SOLD, ASSIGNED, TRANSFERRED,
CONVEYED, and DELIVERED, and by these presents hereby SELLS, ASSIGNS, TRANSFERS,
CONVEYS, and DELIVERS unto Assignee, and Assignee hereby accepts, all the
following-described property (the “Property”):
(a)
The Assigned Equity Ownership Percentage;

(b)
All right, title, and interest arising from the Assigned Equity Ownership
Percentage;

(c)
All of the share of the profits and losses arising from the Assigned Equity
Ownership Percentage as set forth in the Company Agreement;

(d)
All rights to the return of any contributions (whether cash or other property)
to the Company arising from the Assigned Equity Ownership Percentage;

(e)
All rights to distributions from the Company arising from the Assigned Equity
Ownership Percentage;

(f)
All cash and non-cash proceeds arising from the Assigned Equity Ownership
Percentage;

(g)
The Capital Account arising from the Assigned Equity Ownership Percentage; and

(h)
All voting rights, management rights, tax matters partner rights (except with
respect to the 2015 short-period Federal and state tax returns of the Company,
for which Assignor shall continue to serve as tax matters partner), ownership
rights, and all other rights and claims of any kind arising from the Assigned
Equity Ownership Percentage.

TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereto in any wise belonging unto Assignee and Assignee’s heirs
and assigns forever, and Assignor does hereby bind itself, its heirs and assigns
to warrant and forever defend all and singular the rights, titles, and interests
assigned hereby unto Assignee, Assignee’s heirs and assigns, against every
person whomsoever lawfully claiming or to claim the same or any part







2

--------------------------------------------------------------------------------










thereof. Unless otherwise agreed in writing by Assignor and Assignee, this
Assignment is final, binding, irrevocable, and not subject to recession.
Assignor hereby represents and warrants to Assignee that: (i) Assignor is the
sole legal and equitable owner and holder of all of the Property; (ii) Assignor
has, and the authorized signatory below has, the full right, power, and
authority to execute this Assignment and to sell and transfer the Property to
Assignee; (iii) Assignor has duly executed and delivered this Assignment, and
all action on the part of or on behalf of Assignor necessary for the
authorization, execution, delivery and performance of this Assignment has been
taken; (iv) the Property is transferred to Assignee free and clear of any and
all claims, liens, security interests, pledges, and encumbrances; (v) the
execution of this Assignment will not conflict with nor result in the breach or
violation of or default under any term, condition, or provisions of any note,
bond, indenture, license, lease, agreement, judgment, order, decree, law, rule,
regulation, instrument, or obligation that Assignor is a party to or bound to;
(vi) except for Assignor’s assignment and transfer to Assignee pursuant to this
Assignment, Assignor has not, either before or on the effective date of this
Assignment, assigned or transferred all or any part of Assignor’s right, title,
or interest in the Company or the Property to any person or entity; and (vii)
the Property represents all of Assignor’s interest of any kind (direct,
indirect, beneficial or otherwise) in the Company and upon execution of this
Assignment and except as otherwise provided herein, Assignor will have no
further ownership or other right, title, interest of any kind in or to the
Company or the Property. The representations, warranties, covenants, and
assignments contained in this Assignment will survive the transfer of the
Property made by this Assignment and the payment of the consideration therefor.
Assignor will defend, hold harmless, and indemnify Assignee from and after the
date of this Assignment against any and all loss, damage, liability, claim, or
deficiency (including, without limitation, reasonable attorney’s fees and costs
of courts) incurred by Assignee resulting from or incidental to any
misrepresentation or breach of warranty by Assignor under this Assignment.
This Assignment will be governed by and construed in accordance with the
internal laws of the State of Delaware. Any provision of this Assignment that is
determined by a court of competent jurisdiction to be invalid or unenforceable
will be ineffective only to the minimum extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining
provisions of this Assignment or affecting the validity or enforceability of any
provisions of this Assignment. This Assignment may be signed in any number of
multiple counterparts which, when taken together, constitute one agreement
enforceable against all parties. Additionally, for purposes of facilitating the
execution of this Assignment: (i) the signature pages taken from separate
individually executed counterparts of this Assignment may be combined to form
multiple fully-executed counterparts and (ii) a facsimile signature or a
signature sent by electronic mail will be deemed to be an original signature for
all purposes.
[Remainder of page intentionally left blank.]
[Signature page follows.]



3

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, this Assignment has been executed to be effective as of
September 28, 2015.
ASSIGNOR:


CJUF II BLOCK 21 MEMBER, LLC, a Delaware limited liability company


By:
Canyon-Johnson Urban Fund II, L.P., a Delaware limited partnership, its member



By:
Canyon-Johnson Realty Advisors II, LLC,

a Delaware limited liability company, General Partner


By: /s/ Jonathan M. Kaplan    
Name: Jonathan M. Kaplan    
Title: Authorized Signatory    




ASSIGNEE:


STRATUS BLOCK 21 INVESTMENTS, L.P., a Texas limited partnership


By:
Stratus Block 21 Investments GP, L.L.C., a Texas limited liability company,
General Partner





By: /s/ Erin D. Pickens    
Name: Erin D. Pickens    
Title: Senior Vice-President    







4

--------------------------------------------------------------------------------










EXHIBIT “B”


RELEASE OF GUARANTOR




[Attached to this cover page is a copy of the Release of Guarantor.]



15

--------------------------------------------------------------------------------










RELEASE OF GUARANTOR
This Release of Guarantor (this “Release”) is made and entered into effective as
of September 28, 2015, by and among STRATUS PROPERTIES INC., a Delaware
corporation (“Stratus Guarantor”), CANYON-JOHNSON URBAN FUND II, L.P., a
Delaware limited partnership (“Canyon Guarantor”), CJUF II STRATUS BLOCK 21 LLC,
a Delaware limited liability company (“Borrower”), and BANK OF AMERICA, N.A., a
national banking association (“Administrative Agent”), as administrative agent
on behalf of and for the benefit of the Lenders. Capitalized terms used herein,
but not otherwise defined herein, shall have the meaning given to such term in
the Loan Agreement.


RECITALS
A.    Lenders made a ONE HUNDRED MILLION AND 00/100 DOLLAR ($100,000,000.00)
loan to Borrower pursuant to that certain Term Loan Agreement dated as of
September 30, 2013 (the “Loan Agreement”) by and between Borrower,
Administrative Agent and Lenders, as evidenced by that certain Promissory Note
dated September 30, 2013 (the “Note”), executed by Borrower and made payable to
the order of Administrative Agent in the original principal amount of ONE
HUNDRED MILLION AND 00/100 DOLLARS ($100,000,000.00).
B.    The Loan is secured in part by that certain Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing dated September 30,
2013, executed by Borrower to Administrative Agent covering certain property
more particularly described therein (the “Property”), recorded under Document
No. 2013180523 in the Official Public Records of Travis County, Texas.
C.    Borrower has requested and Lenders agreed to increase the amount of the
Loan to ONE HUNDRED THIRTY MILLION DOLLARS ($130,000,000.00) in order to
facilitate the purchase by an affiliate of Stratus Guarantor of the interest of
an affiliate of Canyon Guarantor in Borrower in accordance with Section 4.13 of
the Amended and Restated Operating Agreement of Borrower (the “Canyon Interest
Purchase”) and in connection therewith Lenders agreed to release Canyon
Guarantor from its obligations under that certain Guaranty Agreement dated as of
September 30, 2013 and executed by Canyon Guarantor and Stratus Guarantor for
the benefit of Administrative Agent and the Lenders (the “Guaranty”) and that
certain Environmental Indemnification and Release Agreement dated as of
September 30, 2013, executed by Borrower, Canyon Guarantor and Stratus Guarantor
for the benefit of Administrative Agent and the Lenders (the “Environmental
Indemnity”).
D.    In conjunction with the increase in the Loan from $100,000,000.00 to
$130,000,000.00 and the closing of the Canyon Interest Purchase, Administrative
Agent, on behalf of itself and the Lenders, has agreed to provide Canyon
Guarantor with the following release.
 







RELEASE OF GUARANTOR (W Hotel - Canyon) - Page 1



--------------------------------------------------------------------------------










RELEASE
NOW THEREFORE, for good and sufficient consideration, the receipt of which is
hereby acknowledged by each of the parties, Administrative Agent on behalf of
itself and the Lenders hereby agree as follows:


1.Administrative Agent and Lenders hereby RELEASE and FOREVER DISCHARGE Canyon
Guarantor from any and all claims, debts, guaranties, demands, damages,
expenses, actions, causes of action, and suits in equity, of whatsoever kind or
nature, whether heretofore or hereafter accruing or whether now known or not
known, past, present or future, arising directly or indirectly out of any claims
alleged or asserted in regard to the Guaranty, the Environmental Indemnity or
the other Loan Documents. Administrative Agent and Lenders hereby RELEASE Canyon
Guarantor from the Guaranty and the Environmental Indemnity. It is expressly
agreed and understood that this Release should in no way release, effect or
impair any of Stratus Guarantor’s obligations under the Guaranty or the
Environmental Indemnity.
2.Administrative Agent represents and warrants that (i) it has full and complete
authorization and power to execute this Release in the capacity herein stated,
and (ii) this Release is a valid, binding and enforceable obligation of
Administrative Agent and Lenders.
3.This Release may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.
4.This Release shall be governed by and construed and interpreted in accordance
with the laws of the State of Texas.
5.Borrower and Stratus Guarantor are joining in this Release for purposes of
acknowledging the release of Canyon Guarantor and agreeing that such release
does not affect the liability of Borrower under the Loan Documents or the
liability of Stratus Guarantor under the Guaranty and the Environmental
Indemnity. Stratus Guarantor acknowledges and ratifies all of its obligations
under the Guaranty and the Environmental Indemnity.


[SIGNATURES ON FOLLOWING PAGES]









RELEASE OF GUARANTOR (W Hotel - Canyon) - Page 2



--------------------------------------------------------------------------------










EFFECTIVE as of the date first written above.




ADMINISTRATIVE AGENT:




BANK OF AMERICA, N.A.,
a national banking association




By: /s/ Jeff Hendricks_______________
Name: Jeff Hendricks
Title: Senior Vice President




GUARANTOR:


STRATUS PROPERTIES INC.,
a Delaware corporation


By: /s/ Erin D. Pickens
Name:    Erin D. Pickens
Title:    Sr. Vice President




BORROWER:


CJUF II STRATUS BLOCK 21 LLC,
a Delaware limited liability company
By:    Stratus Block 21 Investments, L.P.,
        a Texas limited partnership, Manager
By:
Stratus Block 21 Investments, GP, L.L.C., a Texas limited liability company,
General Partner

By: /s/ Erin D. Pickens
Name:    Erin D. Pickens
Title:    Sr. Vice President



RELEASE OF GUARANTOR (W Hotel - Canyon) - Signature Page